Collins, J.
I direct that the following memorandum he placed on file in this proceeding. Defendant was an attorney admitted to practice in Paris, France, and had received the degree of Doctor of Laws, and his standing was such as qualified him to take examinations for admission to Gonseil d’État. In 1939-1940 he served as lieutenant in the French mounted artillery and was at the front for two months. In June, 1940, he went to England and joined the Free French Forces and in 1940-1941 was appointed Director of Research Service at the General Headquarters and a member of the staff of the Admiral and Commander-in-Chief ■ of the Free French Navy. In 1942, he was Acting Governor of the Islands of St. Pierre and Miquelon for two and a half months and Chief of Supply Service for six months. After defendant was demobilized from the Free French Forces in 1944 he volunteered in the United States Navy, in which he served as seaman, 2/c, during 1944-1945 and volunteered for any duty whatsoever that the Navy might assign him to perform.